Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not teach or suggest a method, comprising: 
applying, to a modulated digital signal, a forward error correction (FEC) including a low-density parity-check (LDPC) to produce a coded digital signal; 
applying Nyquist shaping to the coded digital signal to generate a filtered digital signal; and 
transmitting a representation of the filtered digital signal in an optical communication channel via a dense wavelength division multiplexing (DWDM) scheme.
Regarding Claim 10, the prior art does not teach or suggest a non-transitory computer readable storage medium storing data representing software executable by a computer, the software including instruction to: 
apply, to a modulated digital signal, a forward error correction (FEC) to produce a coded digital signal; 
apply Nyquist shaping to the coded digital signal to generate a filtered digital signal; and
 transmit a representation of the filtered digital signal in an optical communication channel via a dense wavelength division multiplexing (DWDM) scheme.
Regarding Claim 16, the prior art does not teach or suggest an apparatus, comprising: 
an encoder configured to apply a forward error correction (FEC) to a modulated digital signal to generate a coded digital signal; 
a digital filter operatively coupled to the encoder and configured to apply Nyquist shaping to the coded digital signal to generate a filtered digital signal; and 
a digital to analog converter (DAC) operatively coupled to the digital filter, the DAC configured to send a representation of the filtered digital signal into an optical communication channel.
United States Patent Application Publication 2019/0319712 A1 to Zhang et al. discloses an optical transmitter that uses Forward Error Correction (FEC) and pulse shaping.  However, it appears that Zhang applies the FEC code to the data then performs modulation.  Thus, Zhang does not disclose at least the above.
United States Patent Application Publication 2018/0019812 A1 to Fludger et al. discloses another optical transmitter with FEC and pulse shaping.  However, Fludger does not disclose at least the above.
United States Patent 9,025,651 B1 to Dave et al. discloses another optical transmitter with FEC and pulse shaping.  However, Dave does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        07/08/2022